Case 2:20-cv-02924-DMG-PVC Document 17 Filed 07/07/20 Page 1 of 1 Page ID #:227



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES - GENERAL

  Case No.     CV 20-2924-DMG (PVCx)                                         Date     July 7, 2020

  Title Michael Sanchez v. American Media, Inc., et al.


  Present: The Honorable        DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 Kane Tien                                                     Not Reported
                Deputy Clerk                                                   Court Reporter

      Attorneys Present for Plaintiff(s)                            Attorneys Present for Defendant(s)
                Not Present                                                    Not Present

  Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE RE: DISMISSAL FOR
               LACK OF PROSECUTION

          Absent a showing of good cause, an action must be dismissed without prejudice if the summons
  and complaint are not served on a defendant within 90 days after the complaint is filed. See Fed. R. Civ.
  P. 4(m). Generally, defendant must answer the complaint within 21 days after service (60 days if the
  defendant is the United States).

          In the present case, it appears that these time periods have not been met. Accordingly, the Court,
  on its own motion, orders plaintiff(s) to show cause in writing on or before July 7, 2020 why this action
  should not be dismissed as to defendant the National Enquirer, Inc. for lack of prosecution.

          No oral argument of this matter will be heard unless ordered by the Court. The Order will stand
  submitted upon the filing of a written response on or before the date upon which a response by plaintiff(s)
  is due. This action will be dismissed as to defendant the National Enquirer, Inc. if a written response
  demonstrating good cause is not filed by the date indicated above.




  CV-90                                 CIVIL MINUTES - GENERAL                     Initials of Deputy Clerk KT
